Exhibit 10.4

ASSIGNMENT OF RENTS AND LEASES

made by

EWSD I LLC

as Assignor,

to

SOUTHWEST FARMS, INC.,

as Assignee

Dated as of August 7, 2015



--------------------------------------------------------------------------------

ASSIGNMENT OF RENTS AND LEASES

This Assignment of Rents and Leases (this “Assignment”) is made as of August 7,
2015 by EWSD I LLC, an Arizona limited liability company (together with its
successors and assigns, “Assignor”), whose address is                     , to
SOUTHWEST FARMS, INC., a Colorado corporation (herein, together with its
successors and assigns, including each and every from time to time owner of the
Note hereinafter referred to, called “Assignee”), whose address is
                    .

WITNESSETH:

FOR VALUE RECEIVED, Assignor hereby grants, transfers, assigns and sets over to
Assignee all of the right, title and interest of Assignor in and to (i) all of
the rents, issues, profits and avails and other sums of every kind and nature
(including, but not limited to, payments or contributions for taxes, operating
expenses and the like) (collectively, the “Rents”) payable by tenants (or
guarantors) under Leases (hereinafter defined), of and from the premises (the
“Premises”), legally described in Exhibit A attached hereto and made a part
hereof, (ii) all leases (herein generally called “Leases”) now or hereafter
existing on all or any part of the Premises, including, but not limited to,
those certain leases of the Premises which are in existence as of the date of
this Assignment (“Existing Leases”), if any, and any and all guarantees of any
of the obligations of the tenant under any or all of the Leases, (iii) rights
and claims for damages against tenants arising out of defaults under Leases,
including rights to compensation with respect to rejected Leases pursuant to
Section 365(a) or replacement section thereto of the Bankruptcy Code of the
United States, and (iv) the proceeds (“Proceeds”) payable upon exercise of any
option, including an option to terminate or an option to purchase contained in
any Lease.

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING:

1. Assignment. Assignor hereby grants, transfers and assigns to Assignee all of
the right, title and interest of Assignor in and to the Leases, in and to the
Proceeds and possession of the Premises, including any and all of the Rents now
due or which may hereafter become due under and by virtue of any lease
(including the Existing Leases), whether written or oral, or any letting of, or
any agreement for the use or occupancy of, any part of the Premises that may
have been heretofore or may be hereafter made or agreed to between Assignor or
any other present, prior or subsequent owner of the Premises or any interest
therein or that may be made or agreed to by Assignee, its successors or assigns
under the powers herein granted, and any tenant or occupant of all or any part
of the Premises, for the purpose of securing:

(a) Payment of the indebtedness evidenced by that certain Secured Promissory
Note (as the same may be amended, modified, supplemented, or restated from time
to time, the “Note”), in the principal amount of $3,670,000, and any extensions,
modifications or renewals thereof, executed by Assignor, East West Secured
Developments, LLC, an Arizona limited liability company, Brian Loiselle, an
individual, and Todd Johnson, an individual (together, jointly and severally,
the “Borrower”), and dated of even date herewith, payable to the order of
Assignee, which Note is secured by a Deed of Trust, Security Agreement, and
Financing Statement (as the same may be amended, modified, supplemented, or
restated from time to time, the “Deed of Trust”) dated of even date herewith, to
Assignee, as beneficiary, upon the Premises, which Deed of Trust and Note are
held by or for the benefit of Assignee;

(b) Payment of all other sums with interest thereon becoming due and payable to
Assignee herein and in the Note, the Deed of Trust and the other Loan Documents
(as defined in the Deed of Trust); and

(c) Performance and discharge of each and every term, provision, condition,
obligation, covenant and agreement of Assignor herein and in the Note, the Deed
of Trust and the other Loan Documents.

2. Representations. Assignor hereby represents and agrees that (a) Assignor is
the lessor under the Existing Leases, if any, in each case either directly or as
successor in interest to the named lessor thereunder; (b) there are no defaults
under any of the Existing Leases, if any; (c) Assignor is entitled to receive
all of the Rents, and to enjoy all the other rights and benefits mentioned
herein and assigned hereby; (d) the same have not been heretofore sold,
assigned, transferred or set over by any instrument now in force, and will not
at any time during the life of these presents be sold, assigned, transferred or
set over by Assignor or by any person or persons whosoever except subject to
this Assignment; and (e) Assignor has good right to sell, assign, transfer and
set over the same, and to grant and confer upon Assignee the rights, interest,
powers and/or authorities herein granted and conferred.



--------------------------------------------------------------------------------

3. Other Instruments. Assignor will from time to time execute, upon request of
Assignee, any and all instruments requested by Assignee to carry this instrument
into effect or to accomplish any other purposes deemed by Assignee to be
necessary or appropriate in connection with this Assignment or the Premises,
including, without limitation, specific assignments of any Lease or agreement
relating to use or occupancy of the Premises or any part thereof now or
hereafter in effect and not specifically defined herein as an Existing Lease, as
may be necessary or desirable, in the opinion of Assignee, to constitute the
same as an Existing Lease hereunder.

4. No Restriction. This Assignment shall in no way operate to restrict or
prevent Assignee from pursuing any remedy which Assignee now or hereafter may
have because of any present or future breach of the terms or conditions of the
Deed of Trust, the Note or any of the other Loan Documents.

5. No Liability. Assignee shall not in any way be responsible for failure to do
any or all of the things for which rights, interest, powers and/or authority are
herein granted to Assignee; and Assignee shall not be responsible for or liable
upon any of the agreements, undertakings or obligations imposed upon the lessor
under any Lease or other agreement with respect to the Premises.

6. Cash Receipts. Assignee shall be accountable only for such cash as Assignee
actually receives under the terms hereof.

7. No Waiver or Estoppel. Failure of Assignee to do any of the things or
exercise any of the rights, interests, powers and/or authorities hereunder shall
not be construed to be a waiver of any of the rights, interests, powers or
authorities hereby assigned and granted to Assignee, and shall not operate as an
estoppel against Assignee in any respect, or be deemed to amend any provision
hereof of any of the other Loan Documents.

8. Transfer. Assignee shall assign this Assignment and any and all rights
accruing hereunder to any subsequent assignee and holder of the Note and Deed of
trust.

9. Absolute Assignment. It is understood that the assignment of rents and leases
of and from the Premises as effected by this Assignment is an absolute
assignment which is effective as of the date hereof, and upon demand by Assignee
to the lessee under any Lease or to any person liable for any of the Rents of
and from the Premises or any part thereof, such lessee or person liable for any
of such Rents shall be, and is hereby authorized and directed to, pay to or upon
the order of Assignee, and without inquiry of any nature, all rents then owing
or thereafter accruing under said Leases or any other instrument or agreement,
oral or written, giving rise to an obligation to pay Rents in connection with
the Premises.

10. Collection of Rents Prior to an Default. So long as there shall exist no
default by Borrower in the payment of any indebtedness secured hereby or in the
performance of any obligation, covenant or agreement herein or in the Note, the
Deed of Trust or other Loan Documents, Assignee shall not demand from lessees
under said Leases or other persons liable therefor any of the Rents hereby
assigned, but shall permit Assignor to collect, upon but not prior to accrual,
all such Rents from the Premises and the Leases, and to retain and enjoy the
same; provided that, notwithstanding the provisions of this Section 10, all
lessees under said Leases and all other persons liable for Rents of and from the
Premises shall comply with any demands for Rents made by Assignee pursuant to
the provisions of this Assignment without regard to whether or not the same are
made in compliance with this Section 10.

11. Default. Upon or at any time after default in the payment of any
indebtedness evidenced by the Note or secured hereby or by the Deed of Trust, or
default in the performance of any term, provision, condition, obligation
covenant or agreement herein or in the Note, Deed of Trust or any of the other
Loan Documents and the expiration of any period of grace with respect to any
such default as provided for herein or in the Note, Deed of Trust or other Loan
Documents without the cure of such default, or if any representation or warranty
made by Assignor herein or by Borrower in any of the other Loan Documents shall
prove untrue in any material respect, Assignee may declare all sums secured
hereby immediately due and payable, and may, at Assignee’s option, without
notice, either in person or by agent, with or without bringing any action or
proceeding, or by a receiver to be appointee by a court, enter upon, take
possession of, and manage and operate the Premises and each and every part and
parcel thereof; repair, maintain and improve the Premises, employ contractors,
subcontractors and workmen in and about the Premises, obtain and evict tenants,
in its own name sue for or otherwise collect or reserve any and all Rents
including those past due and unpaid, employ leasing agents, managing agents,
attorneys (including retained firms and in-house staff) and accountants in
connection the enforcement of Assignee’s rights hereunder and pay the reasonable
fees and expenses thereof, and otherwise do and perform any and all acts and
things which Assignee may deem necessary or appropriate in and about the
Premises for the protection thereof or the enforcement of Assignee’s rights
hereunder or under the Note, Deed of Trust or other Loan Documents; and any and
all amounts expended by Assignee in connection

 

-2-



--------------------------------------------------------------------------------

with the foregoing shall constitute so much additional indebtedness secured
hereby and by the Deed of Trust and the other Loan Documents; provided that
(a) Assignee shall apply any monies collected by Assignee, as aforesaid, less
costs and expenses incurred, as aforesaid, upon any indebtedness secured hereby
in such order and manner as Assignee may determine, and (b) the entering upon
and taking possession of the Premises, the collection of Rents, the exercise of
any of the rights hereinabove specified and the application of collections, as
aforesaid, shall not cure, waive, modify or affect any default hereunder or
under the Note, Deed of Trust or other Loan Documents.

12. Authorization. Any tenants or occupants of any part of the Premises
(including, without limitation, all persons claiming any interest as lessee
under the Existing Leases) are hereby authorized to recognize the claims and
demands of Assignee hereunder without investigating the reason for any action
taken by Assignee or the validity or the amount of indebtedness owing to
Assignee or the existence of any default hereunder or under the Note, Deed of
Trust or other Loan Documents or the application to be made by Assignee of any
amounts to be paid to Assignee; and (a) the sole signature of Assignee shall be
sufficient for the exercise of any rights under this Assignment, and the sole
receipt of Assignee for any sums received shall be a full discharge and release
therefor to any such tenant or occupant of the Premises, and (b) checks for all
or any part of the Rents collected under this Assignment shall be drawn or made
payable to the exclusive order of Assignee.

13. No Obligation. Assignee shall not be obligated to perform or discharge, and
Assignee does not hereby undertake to perform or discharge, any obligation, duty
or liability under the Lease, nor shall this Assignment operate to place upon
Assignee responsibility for the control, care, management or repair of the
Premises or the carrying out of any of the terms and conditions of the Leases;
nor shall this Assignment operate to make Assignee responsible or liable for any
waste committed on the Premises by the lessee under any Lease or any other
party, or for any dangerous or defective condition of the Premises, or for any
negligence in the management, upkeep, repair or control of the Premises
resulting in loss or injury or death to any tenant, licensee, employee or
stranger, and nothing herein or in the Deed of Trust, and no exercise by
Assignee of any of the rights herein or in the Deed of Trust conferred, shall
constitute or be construed as constituting Assignee a “mortgagee in possession”
of the Premises in the absence of the taking of actual possession of the
Premises by Assignee pursuant to the provisions hereof.

14. Indemnification. Assignor hereby agrees to indemnify, defend and hold
Assignee harmless of and from any and all liability, loss or damage which
Assignee may or might incur under the Leases or under or by reason of this
Assignment, and of and from any and all claims and demands whatsoever which may
be asserted against Assignee by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants or
agreements contained in the Leases; and should Assignee incur any such
liability, loss or damage under any Lease or under or by reason of this
Assignment, or in the defense of any such claims or demands, the amount thereof,
including costs, expenses and reasonable attorneys’ fees and expenses, shall be
secured hereby and by the Deed of Trust, and Assignor shall reimburse Assignee
therefor immediately upon demand, and upon the failure of Assignor so to do,
Assignee may declare all sums secured hereby immediately due and payable. The
provisions of this Section 14 shall continue and remain in full force and effect
after all amounts due and payable under the Note, the Deed of Trust and the
other Loan Documents shall have been paid in full and all of the obligations
under the Note, the Deed of Trust and the other Loan Documents shall have been
discharged in full, and shall survive the termination of this Assignment.

15. No Liability for Security Deposits. Assignee has not received, and there has
not been transferred to Assignee, any security deposited by any lessee with the
lessor under the terms of any Leases, and Assignee assumes no responsibility or
liability for any security so deposited.

16. Covenants. Assignor will not, without Assignee’s prior written consent,
(a) enter into, modify, change, alter, supplement, amend, terminate, accept
surrender of, give any consent or approval required or permitted by, or waive or
excuse any obligation of any lessee under, any of the Leases, and any attempt at
any of the foregoing shall be void; (b) execute any other assignment or pledge
of the Rents from the Premises or any part thereof, or of Assignor’s interest in
any of the Leases, except to Assignee; (c) execute any Lease except for actual
occupancy by the lessee thereunder; (d) permit any Leases to become subordinate
to any lien other than liens securing the indebtedness secured hereby or liens
for general real estate taxes not delinquent; (e) execute hereafter any Lease
unless there shall be included therein a provision providing that the lessee
acknowledges that such Lease has been assigned pursuant to this Assignment and
agrees not to look to Assignee as mortgagee, mortgagee in possession or
successor in title to the Premises for accountability for any security deposit
required by landlord under such Lease unless such sums have actually been
received in cash by Assignee as security for the lessee’s performance under such
Lease; (e) approve, consent to or acquiesce to any sublease or assignment of any
Lease by any lessee thereunder; or (f) modify, change, alter, supplement, amend,
terminate or accept surrender of any guaranty of any of the Leases; and any
attempt at any of the foregoing shall be void.

 

-3-



--------------------------------------------------------------------------------

17. No Advance Rent. Assignor hereby represents that it has not, and Assignor
hereby agrees that it will not, accept Rent in advance under any Lease
(including Existing Leases) excepting only monthly rents for current months that
may be paid in advance.

18. Duties of Assignor. Assignor will (a), at Assignee’s request, cause this
Assignment to be served upon the lessee under each Lease; (b) at Assignor’s sole
cost and expense, cause this Assignment to be recorded and filed and re-recorded
and re-filed in each and every public office in which such filing and recording
may be necessary to constitute record notice of this Assignment and the terms
and provisions hereof as applicable to the Premises; (c) at all times promptly
and faithfully abide by, discharge or perform all of the covenants, conditions
and agreements contained in each Lease; (d) enforce or secure the performance of
all of the covenants, conditions and agreements of the Leases on the part of the
lessees to be kept and performed; (e) appear in and defend any action or
proceeding arising under, growing out of or in any manner connected with any
Lease or the obligations, duties or liabilities of Assignor, as lessor, and of
the lessees thereunder, and pay all costs and expenses of Assignee, including
reasonable attorneys’ fees and expenses in any such action or proceeding in
whish Assignee may appear; (f) furnish to Assignee, within ten (10) days after a
request by Assignee to do so, a written statement containing the names of all
lessees of the Premises, or any part thereof, the terms of their respective
Leases, the spaces occupied and the rentals payable thereunder; and (g) exercise
within five (5) days of the demand therefor by Assignee, any right to request
from the lessee under any Lease a certificate with respect to the status
thereof.

19. Payment In Full of the Indebtedness. Upon payment in full of the
indebtedness secured hereby, this Assignment shall become and be void and of no
effect, and Assignee shall, at the request and expense of Assignor, deliver to
Assignor a release of this Assignment. A full release of the Deed of Trust,
which is recorded in the appropriate real estate records, shall be deemed to
constitute a concurrent release of this Assignment.

20. Binding. This Assignment applies to, inures to the benefit of, and binds all
parties hereto, their heirs, legatees, devisees, administrators, executors,
successors and assigns, and: (a) wherever the term “Assignor” is used herein,
such reference shall be deemed to mean each Assignor whose name appears below,
severally, and all such Assignors, jointly and severally, and their respective
heirs, legatees, devisees, executors, successors and assigns; and (b) wherever
the term “Assignee” is used herein, such term shall include all successors and
assigns, including each and every from time to time owner and holder of the
Note, of Assignee named herein, each of whom shall have, hold and enjoy all of
the rights, powers and benefits hereby afforded and conferred upon Assignee as
fully and with the same effect as if such successors and assigns of Assignee
were herein by name designated as Assignee; and (c) the term “Existing Leases”
shall refer to the lease or leases described in Exhibit B if so attached hereto,
whether one or more than one, if any.

21. Bankruptcy. In the event any lessee under the Leases should be the subject
of any proceeding under the Federal Bankruptcy Code, as amended from time to
time, or any other federal, state or local statute which provides for the
possible termination or rejection of the Leases assigned hereby, Assignor
covenants and agrees that if any of the Leases is so terminated or rejected, no
settlement for damages shall be made without the prior written consent of
Assignee, and any check in payment of damages for termination or rejection of
any such Lease will be made payable both to Assignor and Assignee; and Assignor
hereby assigns any such payment to Assignee, and Assignor further covenants and
agrees that upon the request of Assignee, Assignor will duly endorse to the
order of Assignee any such check, the proceeds of which will be applied to
whatever portions of the indebtedness secured by this Assignment that Assignee
may elect.

22. Notices. Each notice permitted or required pursuant to this Assignment shall
be in writing and shall be delivered in accordance with the notice provisions
set forth in the Deed of Trust.

23. No Consent. Nothing herein contained shall be deemed to imply the consent of
Assignee to any Lease containing an option, right of first refusal or similar
right to purchase all or any part of the Premises, and no Lease shall contain or
provide for such right, and no such right shall have any force or effect or be
enforceable against the Premises or any part thereof, without the prior written
consent of Assignee.

24. Captions and Headings. The captions and headings of the various sections of
this Assignment are for convenience only, and are not to be construed as
confining or limiting in any way the scope or intent of the provisions hereof.

 

-4-



--------------------------------------------------------------------------------

25. Provisions Severable. The unenforceability, invalidity or illegality of any
provision or provisions hereof shall not render any other provision or
provisions herein contained unenforceable, invalid or illegal.

26. Pronouns. Wherever in this Assignment the context requires or permits, the
singular number shall include the plural, the plural shall include the singular,
and the masculine, feminine and neuter genders shall be freely interchangeable.

27. Particular Words. The words “herein,” “hereof,” “hereby,” “hereunder” and
other words of similar import refer to this Assignment as a whole and not to any
particular section of this Assignment unless specifically stated otherwise in
this Assignment.

28. Applicable Law. This Assignment shall be governed and construed in
accordance with the laws of the State of Colorado.

29. Rights Cumulative. Each right, power and remedy herein conferred upon
Assignee is cumulative and in addition to every other right, power or remedy,
express or implied, given now or hereafter existing, at law or in equity, and
each and every right, power and remedy herein set forth or otherwise so existing
may be exercised from time to time as often and in such order as may be deemed
expedient by Assignee, and the exercise or the beginning of the exercise of one
right, power or remedy shall not be a waiver of the right to exercise at the
same time or thereafter any other right, power or remedy; and no delay or
omission of Assignee or in the exercise of any right, power or remedy accruing
hereunder or arising otherwise shall impair any such right, power or remedy, or
be construed to be a waiver of any default or acquiescence therein.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has caused this Assignment of Rents and Leases to
be executed as of the date first above written.

 

LOGO [g26343g44s90.jpg]

Signature Page to Assignment of Rents and Leases